     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

MANIKA LEWIS,                                CASE NO.:

      Plaintiff,

v.

THOMAS HARKER, ACTING
SECRETARY, U.S. DEPARTMENT
OF THE NAVY,

     Defendant.
________________________________/

                                  COMPLAINT

      Plaintiff, MANIKA LEWIS, hereby sues Defendant, THOMAS HARKER,

ACTING SECRETARY, U.S. DEPARTMENT OF NAVY, and alleges:

                                JURISDICTION

      1.    This is an action brought under 42 U.S.C. §2000e et seq., 42 U.S.C.

§1981a, and 29 U.S.C §621, et seq. Jurisdiction of this court is invoked pursuant

to 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1343 (civil rights

claim jurisdiction). Attorneys fees and costs are also sought under 28 U.S.C.

§2412.

      2.    This is an action involving claims which are, individually, in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs and interest.
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 2 of 15




                                   THE PARTIES

       3.     At all times pertinent hereto, Plaintiff, MANIKA LEWIS, has been a

resident of the State of Florida and was employed by Defendant. Plaintiff is a

member of a protected class because of her race (black) and age (over 40) and

because she reported unlawful employment practices and was subject to

reprisal/retaliation thereafter.

       4.     Defendant, THOMAS HARKER, ACTING SECRETARY, U.S.

DEPARTMENT OF NAVY, is organized and existing under the laws of the

United States and doing business under the laws of the United States and the State

of Florida.

       5.     At all times pertinent to this action, Defendant has been an

“employer” as that term is used under the applicable laws identified above.

Defendant was Plaintiff’s employer as it relates to these claims.

                            CONDITIONS PRECEDENT

       6.     Plaintiff has satisfied all conditions precedent to bringing this action.

This action is timely filed thereafter.

                   STATEMENT OF THE ULTIMATE FACTS

       7.     Plaintiff, a forty-nine (1968) year-old black female, began her

employment with Defendant on October 29, 2017 at USN Yokosuka, Japan on July

                                           2
       Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 3 of 15




10, 2017 as a Staff Mammographer GS-08. In or around 2019 Plaintiff was the

only African American female Staff Mammographer over 40 in her unit.

       8.    When Plaintiff began working with Defendant, her prior employer,

the United States Air Force, contacted Defendant and sent paperwork that was

unfavorable to Plaintiff and is believed to have contained information about a

lawsuit she previously filed against the Air Force.

       9.    Following receipt of this paperwork, her supervisor Lt. Caudil told

Plaintiff he would make her perform Mammography Supervisor GS-10 duties for

over 120 days without pay.

       10.   Another Staff Mammographer GS-08 named Loyce Riddle, a white

female working at USN Branch Health Clinic (BHC) in Iwakuni, Japan, was not

required by Defendant to perform Mammography Supervisor GS-10 duties without

pay.

       11.   In comparison, Defendant only required Riddle to conduct

mammograms and see patients without having to do the supervisory duties of,

specifically and without limitation, conducting Quality Control checks, supervising

the mammography program, and branch clinics for imaging services.




                                          3
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 4 of 15




      12.    On or around July 2019, Plaintiff spoke with Lt. Caudil about

applying for a promotion to Mammography Supervisor GS-10 since she was

already performing Mammography Supervisor GS-10 duties.

      13.    On or around August 16, 2019, Combined Naval Region Japan

(CNRJ) Human Resources Office (HRO) stated that Plaintiff was not qualified for

a temporary promotion to Mammography Supervisor GS-10. Defendant did not

give Plaintiff an explanation.

      14.    Despite formally denying Plaintiff a promotion to Mammography

Supervisor GS-10, on or around August 19, 2019, Defendant revised Plaintiff’s

Department of Defense Performance Management and Appraisal Program

(DPMAP) to include Mammography Supervisor GS-10 duties. Defendant did not

give Plaintiff additional pay.

      15.    On or around September 20, 2019, Defendant told Plaintiff she would

be expected to execute all tasks and critical elements listed or not in her DPMAP.

These expectations included the Mammography Supervisor GS-10 duties.

      16.    On or around January 17, 2020, Plaintiff met with all the head

officers, including Caudil and Ashley Espiritu, to let Espiritu know that Plaintiff

had been working as a Mammography Supervisor GS-10 without proper pay.




                                          4
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 5 of 15




      17.    At the end of the meeting on January 17, 2020, Espiritu instructed

Plaintiff to cease performing all Mammography Supervisor GS-10 duties and to

only perform the duties outlined in her Staff Mammographer GS-08 Position

Description (PD).

      18.    However, despite Espiritu’s explicit instructions for Plaintiff to cease

performing Mammography Supervisor GS-10 duties without proper compensation,

on or about January 21, 2020, Lieutenant Caudil annotated negative remarks in

Plaintiff’s DPMAP stating that Plaintiff was refusing to do the job that she was

supposed to do, that is, the Mammography Supervisor GS-10 duties, which was

false. Plaintiff was concerned that she was being required to perform supervisor

duties without the requisite pay.

      19.    On or around February 3, 2020, Lieutenant Caudil gave Plaintiff a

letter of suspension of mammography privileges because she would not perform

Mammography Supervisor GS-10 duties.

      20.    In addition, on or around February 3, 2020, Defendant approved a

younger white female ultrasound technologist’s leave request and denied Plaintiff’s

leave request. The white female technologist was at least twenty years younger

than Plaintiff at the time.




                                          5
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 6 of 15




      21.    On or around February 4-6, 2020, Plaintiff again spoke with Caudil’s

supervisor, Commander Ashley Espiritu and the Executive Officer of the Hospital

about the pay discrepancy, the suspensions, and the denial of Plaintiff’s leave

request. However, Defendant refused to lift the suspension of Plaintiff’s Staff

Mammographer GS-08 mammography privileges or take remedial measures.

      22.    Defendant gave Plaintiff the run around and failed to investigate any

of the incidents Plaintiff reported. To the contrary, Defendant told Plaintiff they

would remove the letter of suspension and give Plaintiff a letter of requirement

telling Plaintiff she had to do the Mammography Supervisor GS-10 duties. Again,

this was all without proper compensation.

      23.    On or around February 25, 2020, Defendant gave Plaintiff a letter of

requirement to conduct quality checks on radiology equipment, a Mammography

Supervisor GS-10 duty.

      24.    On or around February 28, 2020, Defendant tasked Plaintiff with

drafting a memorandum to American College of Radiology (ACR) accreditation

stating that certain quality control documentation (QC) was not permitted and that

Plaintiff had lied about the QC information she provided about deficiencies.

Defendant was trying to use Plaintiff as a scapegoat and blamed her for failing to

do the QC even when it was not her job.

                                          6
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 7 of 15




      25.    On or around March 16, 2020, Defendant gave Plaintiff a revised pen

and ink change to her position description and added that Plaintiff needed to do QC

duties every week even though she stayed as a Staff Mammographer GS-08.

      26.    On or around March 16, 2020, Defendant gave Plaintiff new DPMAP

that included duties not listed in the pen and ink changed position description.

      27.    Plaintiff appealed to the Office of Personnel Management requesting

back pay for the Mammography Supervisor GS-10 duties Defendant continued to

require her to perform.

      28.    On or around May 6, 2020, the Office of Personnel Management

(OPM) issued Plaintiff a response denying her appeal for back pay. They

acknowledged Plaintiff was assigned the additional duties outside the scope of her

duties.

      29.    On May 20, 2020, Plaintiff applied for the Mammography Supervisor

GS-10 position after she was referred by an individual in OPM stating that Plaintiff

was qualified for the position as Mammography Supervisor GS-10.

      30.    Defendant subjected Plaintiff to terms and conditions of employment

that differed from white applicants when it contrived reasons for denying Plaintiff

the promotion to Mammography Supervisor GS-10.




                                          7
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 8 of 15




      31.    Defendant denied Plaintiff’s application by stating that they did not

have a copy of her credentials, which was not true nor required—the application

stated that applicants already working with Defendant did not have to submit

additional documentation.

      32.    Furthermore, although Plaintiff’s license was current, Defendant

contrived allegations that Plaintiff was not qualified to serve as Mammography

Supervisor GS-10.

      33.    In addition to having a current license, Plaintiff was qualified for the

Mammography Supervisor GS-10 position based on experience—Plaintiff had

previously performed similar GS-10 duties and worked as Chief of Mammography

when she worked for the Air Force.

      34.    Subsequently, on or around July 2020, Defendant hired a white female

to work in the GS-10 position. Defendant did not subject the white female to the

conditions to which it subjected Plaintiff.

      35.    Due to Defendant’s discriminatory actions toward Plaintiff, including

but not limited to subjecting Plaintiff to additional terms and conditions of

employment, stripping her of her Staff Mammographer GS-08 duties, and denying

her promotions, Plaintiff developed a stress-related illness and left Defendant in

August 2020 to return to the United States for treatment.

                                          8
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 9 of 15




      36.    Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the laws referenced above.

                                   COUNT I
                             RACE DISCRIMINATION

      37.    Paragraphs 1 through 36 are re-alleged and incorporated herein by

reference.

      38.    This is an action against Defendant for discrimination based upon race

brought under 42 U.S.C. §2000e et seq.

      39.    Plaintiff has been the victim of discrimination on the basis of

Plaintiff’s race in that Plaintiff was treated differently than similarly situated

employees of Defendant who are not black and has been subject to hostility and

poor treatment on the basis, at least in part, of Plaintiff’s race.

      40.    Defendant is liable for the differential treatment and hostility toward

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.




                                             9
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 10 of 15




      41.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.

      42.    Defendant’s known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an abusive, stressful and offensive

work environment within the meaning of the statutes referenced above.

      43.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a race-based nature and in violation

of the laws set forth herein.

      44.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein lead, at least in part, to adverse actions against Plaintiff.

      45.    Defendant’s        conduct   and    omissions      constitutes   intentional

discrimination and unlawful employment practices based upon race in violation of

the statutes referenced above.

      46.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

                                           10
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 11 of 15




bonuses, and other benefits.       These damages have occurred in the past, are

permanent and continuing. Plaintiff is entitled to injunctive/equitable relief.

                                   COUNT II
                              AGE DISCRIMINATION

       47.    Paragraphs 1 through 36 are re-alleged and incorporated herein by

reference.

       48.    This is an action against Defendant for discrimination based upon age

brought under 29 U.S.C. §621 et seq.

       49.    Plaintiff has been the victim of discrimination on the basis of her age

in that he was treated differently than similarly situated younger employees of

Defendant and has been subject to hostility and poor treatment on the basis, at least

in part, of his age.

       50.    Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

       51.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.
                                             11
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 12 of 15




      52.    Defendant's known allowance and ratification of these actions and

inactions actions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above and to adverse

actions against Plaintiff.

      53.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of an age-based nature and in violation

of the laws set forth herein.

      54.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff’s continued employment with Defendant.

      55.    Defendant’s conduct and omissions constitutes intentional

discrimination and unlawful employment practices based upon age in violation of

29 U.S.C. §621 et seq.

      56.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are permanent and continuing. Plaintiff is entitled to liquidated damages

under the ADEA.

                                         12
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 13 of 15




                                   COUNT III
                             REPRISAL/RETALIATION

      57.    Paragraphs 1 through 36 are re-alleged incorporated herein by

reference.

      58.    The foregoing allegations establish a cause of action for unlawful

retaliation after Plaintiff reported unlawful employment practices adversely

affecting her under 42 U.S.C. §2000e et seq.

      59.    Defendant is an employer as that term is used under the applicable

statutes referenced above.

      60.    The foregoing unlawful actions by Defendant were purposeful.

      61.    Plaintiff voiced opposition to unlawful employment practices during

his employment with Defendant and was the victim of retaliation thereafter, as

related in part above. The events set forth herein lead, at least in part, to adverse

actions against Plaintiff.

      62.    Plaintiff is a member of a protected class because she reported

unlawful employment practices and was the victim of retaliation thereafter. There

is thus a causal connection between the reporting of the unlawful employment

practices and the adverse employment action taken thereafter.

      63.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss
                                         13
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 14 of 15




of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

loss of capacity for the enjoyment of life, and other tangible and intangible

damages. These damages are continuing and are permanent. Plaintiff is entitled to

injunctive/equitable relief.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

             following:

             (a)    that process issue and this Court take jurisdiction over this case;

             (b)    that this Court grant equitable relief against Defendant under

                    the applicable counts set forth above, mandating Defendant’s

                    obedience to the laws enumerated herein and providing other

                    equitable relief to Plaintiff;

             (c)    enter judgment against Defendant and for Plaintiff awarding all

                    legally-available general and compensatory damages and

                    economic loss to Plaintiff from Defendant for Defendant’s

                    violations of law enumerated herein;

             (d)    enter judgment against Defendant and for Plaintiff permanently

                    enjoining Defendant from future violations of law enumerated

                    herein;

                                           14
     Case 3:21-cv-00759-MCR-EMT Document 1 Filed 05/12/21 Page 15 of 15




             (e)   enter judgment against Defendant and for Plaintiff awarding

                   Plaintiff attorney's fees and costs;

             (f)   award Plaintiff interest where appropriate; and

             (g)   grant such other further relief as being just and proper under the

                   circumstances.

                       DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so

triable.

       DATED this 12th day of May, 2021.

                                              Respectfully submitted,

                                              /s/ Marie A. Mattox
                                              Marie A. Mattox [FBN 0739685]
                                              MARIE A. MATTOX, P. A.
                                              203 North Gadsden Street
                                              Tallahassee, FL 32301
                                              Telephone: (850) 383-4800
                                              Facsimile: (850) 383-4801

                                              ATTORNEYS FOR PLAINTIFF




                                         15
